Title: To George Washington from Richard Peters, 8 July 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] July 8th 1777

The Generals & Officers in the Northern Department complain heavily of a great Want of Arms & Cloathing for the Troops under their Command. The Field Officers of the New Hampshire Regiments have represented the Matter in the strongest Terms, & yet the greatest Quantities of both Arms & Clothes have arrived in their State. Mr Langdon, the Agent for the States at Portsmouth, gives himself credit for the Delivery of 2,100 Stands of Arms to the New Hampshire Forces, 4,000 Stands to those of Massachussetts & 3,000 to the Troops of Connecticut. The Return of the N. Hampshire Troops at Tyconderoga amounts to 1063 & I am satisfied they cannot have in their 4 Regiments more Men than they have recieved Arms. These Matters are inexplicable, but all Accounts agree that whatever might have been their Supplies they are now in Want. The Board have directed a thousand Suits of Clothes to be sent as soon as the Clothier General can possibly get them ready, & have directed me to request your Excellency will take Measures for sending forward a Supply of as many Arms as you think can be spared; but how the Number wanted will be ascertained is not known here, for altho’ a general Complaint has been made by the Officers they have not been attentive enough to reduce to any kind of Certainty, what Arms Clothes or Necessaries will answer their Exigencies. The Board never recieve Returns but of the Numbers of the Troops. In the British Returns Clothes, Arms & Necessaries (for which they have 3 Columns

“Good, “bad,” wanting”) are always included. Many of our Soldiers have been detected in selling their Necessaries; & Practices of this Sort it is apprehended are but too common amongst them. In the British Service the Serjeants & Corporals are made responsible for the Mens Necessaries of which they return a weekly Account & if any wanting & not lost in actual Service the Men are punished. It is submitted to your Excellency whether Regulations of this kind would not be proper to be introduced into our Army. But unfortunately our Serjeants & Corporals are as raw & want as much Regulation as the privates, whereas in the Enemy’s Army much Dependance is placed on their Non Comd Officers who are in general more acquainted with & attentive to Service than their Superiors.
I have the Honour of your Excellency’s Letter of the 7th inst. & am surprized at the Delay of mine of the 19th. The Commissary at Springfield has made a Return deficient in every Article according to the Expectations of the Board; but perhaps the Residue was on the Road from Boston when Mr Cheevers made his Return. There certainly ought to be at least nine thousand Stands of Arms at Springfield altho’ Mr Cheevers returns only 3320. The Spears are in Hand & I shall urge their speedy Completion. The Cannisters have been sent on some time & I am surprized General Knox has not recieved them. I endeavoured to have them filled with Cartridges but had not Interest enough with the Officer employed in the Bussiness to have it done.
The enclosed Letter from Monsr DeCoudray I was directed by the Board to transmitt to your Excellency. I have the Honour to be with the greatest Respect your very obedt hble Servt

Richard Peters Secy


P.S. Monsr DeCoudray has sent on his Letter by the Officer mentioned in it & only desires that it may be mentioned to your Excellency that the Board had perused the Letter.

